Citation Nr: 1622729	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to a temporary total rating for convalescence following left hip surgery in July 2009, pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to October 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied entitlement to a temporary total rating due to a left hip replacement as not subject to compensation.  In March 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In February 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record. 

The Board notes that the only issue explicitly adjudicated in the May 2010 rating decision and August 2013 SOC is entitlement to a temporary total rating for convalescence following left hip surgery in July 2009 and this is the only issue which has been certified to the Board (via a VA Form 8, Certification of Appeal).  As the undersigned VLJ, explained during the February 2016 hearing by, however, the RO addressed the matter of entitlement to service connection for left hip arthritis as part of its adjudication of the Veteran's temporary total claim and informed him of the applicable laws and regulations pertaining to service connection.  The Veteran also indicated on his August 2013 VA Form 9 that he was appealing both the denial of service connection for a left hip disability and the denial of a temporary total rating for convalescence following left hip surgery.  Hence, the Board construes the Veteran's appeal as encompassing both the claim for  service connection for a left hip disability and the claim for a temporary total rating for convalescence following left hip surgery in July 2009 and the Board has jurisdiction to address both of these issues.

This appeal now is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the electronic claims file reveals that additional AOJ action on the claim for service connection for a left hip disability is warranted.  Specifically, the record reflects that a VA examination is warranted to address the nature and etiology of the disability.  

VA is required  to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014);38 C.F.R. § 3.159 (2015); .McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, an August 2011 examination report from Brooke Army Medical Center and a March 2016 examination report from Northeast Orthopaedics & Sports Medicine include a report of chronic left hip pain and a diagnosis of status post left total hip replacement.  Thus, competent evidence of a current left hip disability has been demonstrated.  

The Veteran contends that he experienced back symptoms in service which were actually manifestations of a left hip disability and that he has experienced a continuity of such symptomatology in the years since service.  In support of his claim, he submitted a July 2010 letter from the Senior Staff Orthopaedic Surgeon at the Department of the Air Force, 59th Medical Wing at Lackland Air Force Base (D.A.B.).  The physician indicated in the letter that the Veteran was seen for a post-operative evaluation following a total left hip arthroplasty in July 2009.  The left hip replacement "was performed due to advanced degenerative arthritis that had been present and progressive for many years beginning during his active duty service.  This condition is a service connected and service aggravated condition."  The physician also noted that the Veteran had suffered with low back pain for many years and that his hip surgery had improved and relieved the back pain.  He indicated that "[t]his typifies the regional pain that can be experienced with severe hip arthritis."

In sum, there is competent evidence of a current left hip disability and a competent medical opinion that this disability may be associated with service.  Therefore, VA's duty to obtain an examination is triggered.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159; McLendon, supra.  Such an examination is needed to obtain a medical opinion as to the etiology of the current left hip disability.

Hence, the AOJ should arrange for the Veteran to undergo VA examination of the left hip by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655(2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

With respect to the claim for a temporary total rating, the Board notes that favorable action on the claim of service connection for a left hip disability may  result in the award of benefits for the temporary total claim.  See 38 C.F.R. § 4.30 (2015).  Thus, under the circumstances of this case, the Board finds that the issue of entitlement to a temporary total rating due to convalescence following left hip surgery is inextricably intertwined with the issue of entitlement to service connection for a left hip disability.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the claim for a temporary total rating due to convalescence following left hip surgery would be premature, at this juncture, this matter is being remanded, as well.

Prior to arranging for the Veteran to undergo a VA examination, to ensure that all due process requirements are met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the San Antonio Vista electronic records system which are dated from October 2002 to November 2008 and from May 2011 to February 2015.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly, as regards private treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014).  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

In its letter, the AOJ should provide appropriate notice with respect to the claim for service connection.  The Board notes that although the Veteran was provided the applicable laws and regulations governing  service connection in the  August 2013 SOC, he was not specifically provided with proper notice of the information and evidence necessary, to substantiate such claim in a notice letter..  Hence, such notice should be provided on remand.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to particularly include those contained in the San Antonio Vista electronic records system and dated from November 2008 through May 2011 and since February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records.

In the letter, provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his claim of service connection for a left hip disability, to include notice as to what VA will obtain, and what is his ultimate responsibility to submit.

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159  (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current left hip disability.

The contents of the entire electronic claims file  (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the physician identify any left hip disability(ies) diagnosed since November 2009-even if currently resolved or asymptomatic:

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service; (b) for arthritis, had its onset during the first post-discharge year; or (c) is otherwise the result of a disease or injury incurred in service?

In addressing the above, the physician must consider and discuss all relevant medical and other objective  evidence of record and all lay assertions-to include the July 2010 letter from the Senior Staff Orthopaedic Surgeon at the Department of the Air Force, 59th Medical Wing at Lackland Air Force Base (D.A.B. and the Veteran's contention that his back symptoms in service were actually a manifestation of a left hip disability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit sought  on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that reflects consideration of all additional relevant evidence received since the July 2013 SOC and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

